DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4-9, 12-17, 20-25 have been presented for examination based on the amendment filed on 10/29/2020.
Claim(s) 1, 4-9, 12-17, and 20-25 are rejected under 35 U.S.C. 101.
Claim(s) 1, 4-9, 12-17, and 20-25 are rejected under 35 U.S.C. 112/2nd.
Claim(s) 1, 4-9, 12-17, and 20-25 are rejected under 35 U.S.C. 112/1st written Description.
This action is made Final.
Response to Arguments
Updated grounds of rejection under 35 USC 101 are provided for amended claims 1, 9 and 17 and respective dependent claims. 
(Argument 1) Applicant has argued in Remarks Pg.9-12:
Applicant’s amended claims are directed to a process rooted in generating conformal meshes that include a “specific improvement to the way computers operate.” (See Enfish…

Similarly, in this case, the claims provide increased flexibility over conventional mesh generation systems by “applying, by one or more processors, mid-point subdivision on at least one of the new geometric elements of the data representing the new geometric elements to subdivide the at least one of the new geometric elements so that each new prism element is associated with an increased Jacobian value relative to a Jacobian value associated with the prism element,” as required by amended claim 1. This can reduce a difficulty of finite element analysis on the conformal mesh (See the Specification as filed at paragraph 0074)
…

(Response 1)The improvement in Enfish recited a self-referential database having two key features: all entity types can be stored in a single table; and the table rows can contain information defining the table columns. Although these features were taught by a single prior art reference (thus anticipating the claims), Microsoft Corp., 662 Fed. App'x at 986, the features were not conventional and thus were considered to reflect an improvement to existing technology. In particular, they enabled the 
New grounds of rejection are provided for rejection under 35 USC 112 first and second. Applicant’s support for amendment are deficient and how the mapping for support is deficient is addressed in the rejection below as well. 
Examiner does not find applicant’s arguments persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 4-9, 12-17, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Specifically claim(s) 1, 9 and 17 are directed to abstract idea of improving the accuracy of the finite element simulation (Specification: ¶ [0007]), a mathematical technique, to discretize a continuous geometry into small element, using mesh (specification: ¶ [0002]-[0003]), by converting one mesh data format to another mesh data format. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which 
Regarding Claim 1, 9 and 17
Step 1: Yes, The claim 1 recites a series of steps and, therefore, is a process. Claim 9 recites one of more machine readable media configured to store instruction, which is an article of manufacture. Claim 17 recites a system.
Step 2A Prong 1: Please see analysis on next page.

    PNG
    media_image1.png
    937
    1418
    media_image1.png
    Greyscale
Step 2A Prong 2: The claim recites the combination of additional elements of receiving, generating and identifying data steps & recite nominal use of a processor via preamble only. Since the claim generically recited collection and identification of data, untethered to any format, steps or technology, the data gathering steps are considered to be insignificant extra-solution activity. Please see analysis on next page

Step 2A Prong 1 & 2: The bolded text below shows the abstract idea – namely mental step for step 2A prong 1 analysis:
Claim 1
Analysis Step 2A Prong 1
Analysis Step 2A Prong 2
A method performed by one or more processors, comprising: 

receiving, by one or more processors,  information indicative of a geometric domain; 

generating, by one or more processors,  based on the information indicative of the geometric domain, data representing a conformal mesh of geometric elements comprising tetrahedral elements; 

















The additional elements are addressed here:

The processor(s) for all the steps are recited with high level of generality as generic processor(s) performing the function of data collection (extra solution activity) as in the receiving steps and generic processing as in generating steps and rendering steps (field of use). See MPEP 2106.04(d).
identifying, by one or more processors,   data representing a prism chain of the conformal mesh of geometric elements, the prism-chain comprising prism elements, at least one of the prism elements being adjacent to at least one of the tetrahedral elements; and 








applying, by one or more processors,  a topological transformation on the data representing the identified prism chain of the conformal mesh that removes at least a portion of the prism chain from the conformal mesh, the topological transformation comprising: 





















dividing, by one or more processors,  the at least one of the tetrahedral elements of the data representing the identified prism chain into portions; 






for each of the portions, combining, by one or more processors,  a prism element of the at least one of the prism elements of the prism chain with that portion of the at least one of the tetrahedral elements to remove the at least one of the tetrahedral elements from the conformal mesh; 


and generating, by one or more processors,  based on the combining, data representing new geometric elements each comprising a new prism element; and 







applying, by one or more processors,  mid-point subdivision on at least one of the new geometric elements of the data representing the new geometric elements to subdivide the at least one of the new geometric elements so that each new prism element is associated with an increased Jacobian value relative to a Jacobian value associated with the prism element; and



















rendering, by one or more processors, the data representing the new geometric elements.





by one or more processors”, nothing in the claim element precludes the step from practically being performed in the human mind.


These bolded limitation pertaining to topological transform which essentially combines the geometric elements and subsequently divides them. Figure attached below shows how one can envision combining the prism in human mind. Additionally the process does not require any specific form of data to represent any of the geometric elements or the arrangements of the geometric elements. Specification relies on visual placement as shown in Fig.13 A-C to explain how the geometric elements are combined. 
by one or more processors”, nothing in the claim element precludes the step from practically being performed in the human mind.

Dividing a tetrahedral element can be performed in human mind. Other than other than reciting “by one or more processors”, nothing in the claim element precludes the step from practically being performed in the human mind.

Combining tetrahedral with prism, as shown in the figure below also can be performed in human mind. Other than other than reciting “by one or more processors”, nothing in the claim element precludes the step from practically being performed in the human mind.

The figure 9A-B [0056] shows how the prism are combined and can be performed in human mind. Other than other than reciting “by one or more processors”, nothing in the claim element precludes the step from practically being performed in the human mind.

The mid-point subdivision limitation as drafted, is a process step that under its broadest reasonable interpretation is essentially dividing the geometric element at the mid-point followed by conclusion that it generates conformal mesh represents only hexahedral elements. This is also considered mental step because one can envision dividing an individual geometric element in human mind. Also it should be noted that nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Additionally calculation of a (increased) Jacobian is akin to calculating a figure of merit --- which is a numerical calculation --- and would fall under mathematical concepts --- an abstract idea. 












































































































As stated earlier the generic processor limitation is no more than mere instructions to apply the exception using a generic computer component for merely Extra-Solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See 2106.04(d).  




Claims 9 (one or more non-statutory machine readable media) and 17 (an electronic system) recite similarly amended limitation as method claim 1 and remain rejected with similar rationale under Step 1, 2A (prong 1 and 2).
Step 2B: The claim 1, 9 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1 discloses a method performed by one or more processors, claim 9 discloses one of more machine readable media configured to store instructions that are executable by one or more processors and claim 17 discloses the additional limitations of a “one or more processors” to perform the operations indicated by the instructions and “one or more machine readable media” for storing the instructions. Merely adding a generic computer, generic computer components, or a programmed computer to perform 
Further, adding insignificant extra-solution activity (like receiving, generating and identifying data) to the judicial exception do not add to limitations being significantly more. See MPEP 2106.05(g).
Further, neither the combination of steps gather data in an unconventional way, nor do they generate data in any unconventional way. This is evident from language like “...generating, based on the information indicative of the geometric domain, data representing a conformal mesh…” and conclusory statements like “…until the data representing the conformal mesh represents only hexahedral elements.” see MPEP 2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 4-6, 12-14 and 20-22 disclose further details of the geometric transforms further detailing the mathematical algorithm, smoothing operations and is considered to abstract idea/mental step.
Claims 7-8, 15-16 and 23-24 disclose details of data manipulations using topological transformation for the geometric elements (such as subdivision and it characteristics), further detailing the abstract idea/mathematical algorithm and property of the data.

Dependent claims only add to the algorithm and do not add significantly more. 
Claim 9-10 and 12-16 are additionally rejected as the claim disclose alleged statutory category of “machine readable media” which may be form of energy and is therefore not one of the statutory categories. See support in specification ¶[0098] and [0101].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1, 4-9, 12-17, and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically the claim 1 now discloses:

    PNG
    media_image2.png
    581
    633
    media_image2.png
    Greyscale
Specifically the limitation “increased Jacobian” is recited in specification [0077]-[0079] with respect to Figs.18A-18C which are recited below for brevity.
Side Faces

[0077] In an example, mesh generation engine 604 is configured to identify side faces. Generally, side faces connect the front and back of a solid (e.g., a thin walled solid). When side faces are identified, better quality elements can be generated, by mesh generation engine 604, by not placing a layer of prism elements on the identified region. Referring to FIG. 18A, thin-walled solid model 1800 includes dihedral angle 1802 between the front face (or the back face) and the side face that is nearly ninety degree.

[0078] If a layer of prism elements is inserted on the top, bottom, and side faces, two prism elements will share the dihedral angle between the front and side faces or back and side faces. Referring to FIG. 18B, mesh generation engine 604 generates configuration 1801 by layering prism elements on sides of thin-walled solid model 1800. In this example, two prism elements share the ninety degree angle, and a dihedral angle for each element on the side face is forty-five degrees.

[0079] Referring to FIG. 18C, mesh generation engine 604 generates configuration 1803 by inserting a layer of prism elements on the front and back faces of thin-walled solid model 1800. In this example, the inserted elements can be of higher quality (e.g., relative to a quality of the elements inserted in FIG. 18B), with a dihedral angle of ninety degrees. In an example, prism elements placed in the manner described with regard to FIGS. 18B,18C have increased scaled-Jacobian values, e.g., relative to Jacobian values that would result if the side faces were not identified.

    PNG
    media_image3.png
    561
    732
    media_image3.png
    Greyscale

As can be clearly seen from [0077]-[0079] the increased Jacobian is not calculated for the new prism element resulting from the mid-point subdivision on at least one of the new geometric elements (e.g. a new prism), hereby failing to provide support from the current specification and is considered new matter. More specifically, (1) Fig.18A’s thin walled solid does not have a mesh in form of a prism chain with a prism adjacent to tetrahedral element (as needed in the claim’s applying step). (2) Even if assumed that prism chain is created in the thin-walled solid (not disclosed in the specification), “a new prism element” is not identified in the thin walled solid that results from the prism (from prism chain) element combined with divided tetrahedral element (as needed in the claim’s dividing and combining steps). (3) Further even if the prism elements in Fig.18C are assumed to be two new prisms, result from the generating step of the claim (not disclosed in the specification resulting from prism 1, as claimed. There is no division of the tetrahedral element and the Fig.18C does not show what happened to the thin walled hexahedral element in Fig.18B. Thus the claim as amended is new matter not supported in the specification. 
Claims 1, 9 and 17 are also newly rejected as specification does not provide written description of how is the Jacobian computed for the new prism element. Further the specification is also unclear how the new prism element has increased Jacobian and what is done of the new prism element so that Jacobian is increased. Applicant therefore has disclosed a genus (supposedly improving by mesh conformity by increasing the Jacobian) but has not provided a single species/ embodiment/ methodology of computing a Jacobian for prism and a single embodiment what should be done to the new prism element (e.g. making vertices equidistant) so that based on the selected Jacobian computation method (none disclosed) the Jacobian can be increased. The limitation “increased Jacobian” is recited in specification [0077]-[0079] with respect to Figs.18A-18C appears to be used ipsis verbis without any details.
In Support MPEP 2163.03 V. recites:
…An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).


For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Additionally claim 1 requires to further subdivide the new prism element so that each new prism element is associated with an increased Jacobian value. Specification [0077]-[0079] with respect to Figs.18A-18C does not show continued mid-point subdivision and this also is considered new matter.
Claim 9 (machine readable media configured to store instructions) and claim 17 (system claim) both mirror method claim 1 and are rejected for the same rationale as claim 1 above. The dependent claims 4-8, 25, and 12-16 and 20-24 do no overcome the deficiencies disclosed above and are rejected for inheriting the deficiencies of their respective parent claims 1, 9 and 17.
Applicant are requested to map each limitation and/or show in specification how the limitation have support in specification, to overcome this rejection. 
---- This page is left blank after this line ----


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12-17, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Specifically the claim 1 (claims 9 and 17 similarly) recite 
A method performed by one or more processors, comprising: receiving, by one or more processors, information indicative of a geometric domain; generating, by one or more processors, based on the information indicative of the geometric domain, data representing a conformal mesh of geometric elements comprising tetrahedral elements; identifying, by one or more processors, data representing a prism chain of the conformal mesh of geometric elements…

The concern is raised here as to scope of the claim, as the phrases “information indicative of a geometric domain” is neither qualified by any domain information nor is the form/format of the information claimed or disclosed in the specification. Similarly generating based on the information indicative of the geometric domain, data representing a conformal mesh of geometric elements, does not tell what data is used to identify the conformal mesh for tetrahedron or the prism chain. The specification appears to be devoid of any data representation. The specification only discloses vertices combinations at best while describing geometric elements. Further it is unclear how the data representing a conformal mesh is “based on” information indicative…here based on a very abstract when neither “information indicative…” nor “data representing…” is claimed or disclosed in specification. Applicants are requested to show what they consider “information indicative of a geometric 
Claims 9 & 17 are rejected likewise.
Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically the claim 1 now requires: 
applying, by one or more processors, mid-point subdivision on at least one of the new geometric elements of the data representing the new geometric elements to subdivide the at least one of the new geometric elements so that each new prism element is associated with an increased Jacobian value relative to a Jacobian value associated with the prism element


The claim is indefinite because it is unclear how the Jacobian for the prism is computed. Also its unclear how the Jacobian is increased by subdividing the new prism. Claims 9 & 17 are rejected likewise also.
Respective dependent claims detail further the algorithm of transformation but do not resolve the discrepancies detailed above and are rejected likewise for inheriting the above discrepancies. 
Prior art of Record
An updated search for Jacobian of a prism reveals dual Jacobian computation and generic Jacobian computation. Citation of Wikipedia page for generic Jacobian computation (not in direct reference to prism) is attached showing how the Jacobian matrix & determinant2 are computed.
---- This page is left blank after this line ----

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
---- This page is left blank after this line ----


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/
Primary Examiner, Art Unit 2128
Wednesday, January 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 mid-point subdivision as discussed in specification ¶[0006] [0010][0039][0046]
        2 Jacobian matrix and determinant from https://en.wikipedia.org/wiki/Jacobian_matrix_and_determinant, 2021, Pgs.1-9